UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8116



In Re: JOHNATHAN LEE X SMITH,

                                                          Petitioner.




                            No. 96-502




In Re: JOHNATHAN LEE X SMITH,

                                                          Petitioner.



               On Petitions for Writs of Mandamus.
                   (CA-95-384-3, CA-95-1391-R)

Submitted:   February 7, 1996            Decided:   February 29, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Johnathan Lee X Smith, Petitioner Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnathan Lee X Smith petitions this court for writs of man-

damus to compel the United States District Court for the Eastern

District of Virginia to act on Smith's "Motion for Understanding,"

to refrain from acting on Smith's 28 U.S.C. § 2254 (1988) petition,

and to transfer Smith's § 2254 petition back to the United States
District Court for the Western District of Virginia so that it may

be decided with his pending 42 U.S.C. § 1983 (1988) action. Because

the District Court for the Eastern District of Virginia recently

dismissed Smith's § 2254 motion without prejudice so that Smith may
exhaust his state remedies and mooted Smith's motion for under-

standing. Because the Eastern District Court has rendered a deci-

sion on the § 2254 petition, Smith's petitions for mandamus relief

are moot. Also, mandamus may not be used as a substitute for

appeal. In re: United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). While we grant leave to proceed in forma pauperis, we deny

the petitions for writs of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                  PETITIONS DENIED




                                2